Citation Nr: 1626443	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  09-42 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for post-operative residuals of left medial meniscectomy with chondromalacia, currently evaluated as 10 percent disabling prior to March 31, 2015.

2.  Entitlement to an increased disability rating for post-operative residuals of left medial meniscectomy with chondromalacia, status-post total knee replacement, for the period since March 31, 2015.

3.  Entitlement to an increased disability rating for chondromalacia of the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to a separate evaluation for right knee limited motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served more than twenty years on active service from February 1955 to February 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the RO that, in pertinent part, denied disability ratings in excess of 10 percent for service-connected chondromalacia of the right knee and in excess of 10 percent for service-connected post-operative residuals of left medial meniscectomy with chondromalacia.  The Veteran timely appealed.

In February 2016, the Veteran testified during a video conference hearing before the undersigned.  During the hearing, the undersigned granted the Veteran's request for a 90-day abeyance to submit additional evidence or argument directly to the Board.  In March 2016, the Veteran submitted additional evidence to the Board. The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2015).

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran retired from working in 1992.  He has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Consistent with the evidence of record and the Veteran's testimony, the Board has recharacterized the issues on appeal as shown on the title page of this decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an increased disability rating for post-operative residuals of left medial meniscectomy with chondromalacia, status-post total knee replacement, for the period since March 31, 2015, is addressed in the REMAND portion of the decision below; and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period prior to March 31, 2015, the Veteran's post-operative residuals of left medial meniscectomy with chondromalacia have been manifested by objective evidence equivalent of no more than slight knee impairment.

2.  Throughout the rating period prior to March 31, 2015, the Veteran's post-operative residuals of left medial meniscectomy with chondromalacia have been manifested by complaints of pain, effusion in the joint, and frequent episodes of locking resulting in functional impairment.

3.  Throughout the rating period, the Veteran's chondromalacia of the right knee has been manifested by objective evidence equivalent of no more than slight knee impairment.

4.  Right knee pathology is productive of minimal limited motion and pain.  Functional flexion is better than 45 degrees.

 
CONCLUSIONS OF LAW

1.  Throughout the rating period prior to March 31, 2015, the criteria for a disability rating in excess of 10 percent for post-operative residuals of left medial meniscectomy with chondromalacia are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5257 (2015).

2.  Throughout the rating period prior to March 31, 2015, the criteria for a 20 percent, but no higher, evaluation for post-operative residuals of left medial meniscectomy with chondromalacia are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5258 (2015).

3.  The criteria for a disability rating in excess of 10 percent for chondromalacia of the right knee (instability) are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.71, Table II, 4.71a, Diagnostic Codes 5257 (2015).

4.  Right knee chondromalacia (limitation of flexion) is 10 percent disabling.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a January 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concepts of increased ratings, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

Here, the Veteran filed claims for increased disability ratings in December 2007.  The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Rating Criteria for Knees 

First, Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in both knee joints, this code is inapplicable.  

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

VA General Counsel has held that a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of at least the zero percent level under either Diagnostic Code 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).  Additionally, under 38 C.F.R. § 4.59 (2015), it is the intention of the rating schedule to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  This applies even if arthritis is not shown.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).   Under that code, a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Significantly, VA General Counsel has also held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).  

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 
 
Finally, the diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015). Under that code, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis. (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30.)  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262. The minimum rating following replacement of a knee joint is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

A.  Left Knee Disability

Service connection has been established for post-operative residuals of left medial meniscectomy with chondromalacia.  The RO have evaluated the Veteran's left knee disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257, pertaining to knee impairment. 

Historically, the Veteran injured his left knee in active service in September 1972.  Records revealed a torn medial meniscus and the Veteran underwent surgery in January 1973.  He received physical therapy post-operatively.  After obtaining maximum benefits of outpatient treatment, the Veteran was discharged from active service by reason of physical disability in February 1975.  He continued to have pain and swelling in his left knee when standing or walking for prolonged periods. The diagnosis in April 1975 was status-post arthrotomy of the left knee with meniscectomy, persistent chondromalacia of the left knee.  Records show that he underwent arthroscopic surgery in June 1988, due to symptoms of swelling and pain.  Examination in November 1988 revealed 2-to-3+ effusion in the left knee, and crepitation over the medial joint.  X-rays at the time revealed moderate-to-moderate severe degenerative arthritis of the medial joint of the left knee.

The report of a June 2008 VA examination reveals pain in the left knee, worse with ambulation.  The Veteran used no assistive devices.  The Veteran reported flare-ups every two weeks, and lasting from two-to-three days; and reported difficulties rising from a seated position.  Examination revealed a single scar without adherence, disfigurement, or tenderness; color was skin tone, and the scar measured 2-by-2 centimeters.  There was neither joint deformity nor quadriceps atrophy.  There was tenderness to the medial patella.  There was no effusion.  Ranges of motion of the left knee were to 120 degrees on flexion, with pain from 90 degrees; and to 0 degrees on extension.  There was no additional limitation of motion following repetitive use.  Drawer test was negative.  Collaterals were without laxity.  Crepitus was noted.  McMurray's test was without apprehension or pain.

Private records show that the Veteran again underwent elective arthroscopic surgery of the left knee in June 2008.  Findings included multiple small cartilaginous fragments within the fluid, but no evidence of any large loose bodies.  There was grade III chondrosis of the patellar and articular surface and central portion of the femoral trochlea, of 2-by-2 centimeter size.  There was grade II chondrosis of the tibial condyles.  The menisci were essentially intact.  The femoral articular surfaces were appropriate for age.

In November 2008, the Veteran reported that he could walk only a short distance before his knee swelled and/or locked up; and that bending or squatting was extremely difficult.  He reportedly wore a brace on his left knee for stability.

In November 2009, the Veteran reported having increasing difficulty performing simple daily tasks that required climbing a ladder or stairs.  He required periodic stops to rest before continuing to walk.   

During an October 2014 VA examination, the Veteran reported having daily soreness in his left knee and occasional locking.  Ranges of motion of the left knee were to 100 degrees on flexion, and to 0 degrees on extension.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing, without additional limitation of motion.  Functional loss was described as less movement than normal.  There was tenderness or pain to palpation of the joint line and soft tissues.  Muscle strength testing was normal.  Joint stability testing was normal.  There was neither evidence nor history of recurrent patellar subluxation or dislocation.  The examiner found no residual signs or symptoms due to the meniscectomy or arthroscopic surgeries.  The left knee scar measured approximately 41/2 inches by 1/4 inch, and was neither painful nor unstable.  The Veteran occasionally used a cane for balance.  The examiner noted that the Veteran's left knee disability limited his ability to kneel, squat, or walk distances.

Private records reveal that X-rays taken in February 2015 showed severe degenerative changes of the medial compartment of the tibiofemoral joint space.  Examination at the time revealed mild varus deformity with effusion; moderate medial joint line tenderness, effusion palpable; and decreased flexion because of swelling.  Motor strength was normal.  The assessment was osteoarthritis of the left knee.  

In February 2016, the Veteran testified that he had great difficulty getting in and out of a truck because he could not cross his legs, and that his left knee seemed to lock up.  He testified that he had difficulty bending his left knee due to swelling, and had to stop walking and discontinued other activities he was doing.  The Veteran also testified that he underwent a total knee replacement of the left knee.

Instability or Subluxation

In this case, the Veteran has been assigned a 10 percent disability evaluation under Diagnostic Code 5257, which contemplates slight instability or subluxation.  In order to warrant an increased evaluation, there must be moderate instability or subluxation.  

Throughout the rating period prior to March 31, 2015, there is no objective evidence at any time of moderate or severe instability, even though the Veteran wore a knee brace.  The Board has considered the Veteran's lay reports of having daily pain; however, in determining whether an increased evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by health care specialists, which failed to show any evidence of recurrent subluxation, or patellar dislocation.  All stability testing was within normal limits.

The preponderance of the evidence, therefore, is against the assignment of a disability rating in excess of 10 percent prior to March 31, 2015, based on findings of post-operative residuals of left medial meniscectomy with chondromalacia equivalent to slight knee impairment under Diagnostic Code 5257.  

Limited Motion

Separate evaluations may be assigned for compensable limitation of flexion or extension.

The evidence reveals that the Veteran was able to achieve predominantly 100 degrees of left knee flexion.  That notwithstanding, a separate 10 percent disability evaluation may be assigned in this case, pursuant to provisions of 38 C.F.R. § 4.59.  Here, the evidence reveals that the Veteran has "periarticular pathology" and "painful motion" of the left knee throughout the rating period prior to March 31, 2015.  These findings warrant at least a minimum compensable evaluation for the left knee joint.  In this regard, a separate 10 percent disability evaluation contemplates pain on motion and limitation of flexion to 45 degrees.  For an even higher evaluation, flexion must be functionally limited to 30 degrees or less.  See 38 C.F.R. § 4.7.  None of the lay or medical evidence suggests that flexion is less than 45 degrees at any time prior to March 31, 2015, due to the DeLuca factors. All range of motion testing reflects that the Veteran retains flexion far better than 45 degrees.   

Alternatively, Diagnostic Code 5258 provides a maximum 20 percent disability rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, which, as applied in this case, is the greater benefit for assigning a separate rating for limitation of motion of the Veteran's left knee joint.  Specifically, limitation of motion is contemplated through functional impairment with use-namely, pain and effusion.  Here, given the findings of "multiple small cartilaginous fragments" within the fluid in 2008, effusion in the joint in 2015, and the Veteran's complaints of locking throughout the rating period prior to March 31, 2015, the Board finds that the Veteran's left knee disability is best evaluated separately as 20 percent disability under Diagnostic Code 5258.  The criteria are met throughout the rating period prior to March 31, 2015.  

In order to afford the Veteran this greater benefit, the assignment of a separate rating for painful and limited flexion under Diagnostic Code 5260 would amount to pyramiding and is strictly prohibited.  The anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

Referable to Diagnostic Code 5261, the Veteran's limitation of extension was normal at 0 degrees; and no further decrease in extension on repetitive use has been demonstrated.  The evidence does not include findings that warrant a separate evaluation under Diagnostic Code 5261 prior to March 31, 2015.  The level of limitation contemplated by the 10 percent rating category requires limitation of extension to 10 degrees or more. 

Lastly, there is no evidence of malunion or non-union of the tibia and fibula prior to March 31, 2015, to warrant evaluation under Diagnostic Code 5262.  The remaining codes for knee disabilities are not applicable prior to March 31, 2015.

The preponderance of the evidence, therefore, supports the assignment of one separate 20 percent disability rating under Diagnostic Code 5258 throughout the rating period prior to March 31, 2015, based on findings of frequent episodes of locking, pain, and effusion into the left knee joint resulting in functional impairment.

Scars

No examiner has found that the surgical scars on the Veteran's left knee are tender or painful, or caused any functional impairment to warrant a separate, compensable disability rating on the basis of scars for the rating period prior to March 31, 2015, under 38 C.F.R. § 4.118, Diagnostic Codes 7804 or 7805.

B. Right Knee Disability

Service connection has been established for chondromalacia of the right knee.  The RO have evaluated the Veteran's right knee disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257, pertaining to knee impairment. 

Historically, the Veteran was treated in active service for bilateral chondromalacia in 1973.  Diagnoses in April 1975 included chondromalacia of the right patella with minimal-to-moderate symptomatology.  Records show that the Veteran underwent a right knee arthroscopic surgery in 1983.  X-rays taken in 2005 revealed degenerative arthritis.

Arthroscopic surgery of the right knee in June 2008 revealed findings of grade II and grade III chondrosis of the patella articular surface.  There was white-on-white meniscus that was partially resected back to stable rim; and there was degenerative flap tear involving the mid-third of the medial meniscus, partially resected back to stable rim.  There was grade II chondrosis of the tibial condylar surfaces.  

During a March 2008 VA examination, the Veteran reported pain in his right knee daily, worse with ambulation.  He reportedly used no assistive devices.  Examination of the right knee at the time revealed scars consistent with prior arthroscopic repair; the scars were non-tender, skin toned, non-adherent, non-disfiguring, and measured less than 1-by-1 centimeter.  There was no joint deformity.  The examiner found no atrophy of the quadriceps, and neither tenderness nor effusion.  Ranges of motion of the right knee were to 130 degrees on flexion, and to 0 degrees on extension.  There was no additional limitation of motion following repetitive use.  Drawer test was negative.  Collaterals were without laxity.  Crepitus was noted.  McMurray's test was without apprehension or pain.

In November 2008, the Veteran reported that his right knee continued to deteriorate; and that he had difficulties with bending and squatting.

As noted above, the Veteran reported having increasing difficulty performing simple daily tasks that required climbing a ladder or stairs in November 2009.  He required periodic stops to rest before continuing to walk.   

During an October 2014 VA examination, the Veteran reported that his right knee hurt daily and occasionally swelled.  Ranges of motion of the right knee were to 105 degrees on flexion, and to 0 degrees on extension.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing, without additional limitation of motion.  Functional loss was described as less movement than normal and as disturbance of locomotion.  There was tenderness or pain to palpation of the joint line and soft tissues.  Muscle strength testing was normal.  Joint stability testing was normal.  There was neither evidence nor history of recurrent patellar subluxation or dislocation.  The examiner found no residual signs or symptoms due to the arthroscopic surgeries.  The arthroscopic scars were too small to measure.  The Veteran occasionally used a cane for balance.  The examiner noted that the Veteran's right knee disability limited his ability to kneel, squat, or walk distances.

Private records reveal that X-rays taken in February 2015 showed that the medial compartment of the right knee joint space had narrowed, moderately so.

In February 2016, the Veteran testified that his right knee had accommodated his left knee disability; and that his right knee appeared worse prior to his undergoing a left total knee replacement.

Instability or Subluxation

In this case, the Veteran was assigned a 10 percent disability evaluation under Diagnostic Code 5257, which contemplates slight instability or subluxation.  As noted above, in order to warrant an increased evaluation, there must be moderate instability or subluxation.  

Throughout the rating period, no examiner has found objective evidence of moderate or severe instability of the right knee to warrant an increased rating under Diagnostic Code 5257.  In this case, any functional instability is already contemplated by the currently assigned 10 percent disability rating under Diagnostic Code 5257.  As noted above, the Board has considered the Veteran's lay reports of having daily pain and occasional swelling; however, in determining whether an increased evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by health care specialists, which failed to show any evidence of recurrent subluxation or patellar dislocation.  Moderate or severe instability of the right knee is not demonstrated.

The preponderance of the evidence, therefore, is against the assignment of a disability rating in excess of 10 percent based on findings of chondromalacia equivalent to slight knee impairment under Diagnostic Code 5257.  

Limited Motion

Separate evaluations may be assigned for compensable limitation of flexion or extension.  Here, there is evidence of pathology, limited motion and painful motion.  The Veteran is entitled to at least the minimum evaluation for the joint.

However, an evaluation in excess of 10 percent is not warranted.  Flexion on of the right knee is predominantly to 105 degrees.  Even with consideration of functional loss expressed by the Veteran and noted by examiners in regard to mobility, the Veteran's right knee disability does not demonstrate functional looss greater than 45 degrees. The level of limitation contemplated by the 10 percent rating category requires limitation of flexion to 45 degrees.  No evidence suggests that flexion is functionally reduced to less than 45 degrees.  See Mitchell v. Shinseki, 25 Vet. App. 32, 39-43 (2011).

Referable to Diagnostic Code 5261, the Veteran has been reported able to achieve a normal range of extension throughout the appeal-that is, extension to 0.  A compensable rating of 10 percent requires extension to 10 degrees.  Even when considering functional loss due to pain, the evidence does not include findings that warrant a separate evaluation under Diagnostic Code 5261.

Alternatively, there is no evidence of malunion or non-union of the tibia and fibula to warrant evaluation under Diagnostic Code 5262.  The remaining codes for knee disabilities are not applicable.

C.  Extraschedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disabilities are specifically contemplated by the rating criteria.  Specifically, he has functional impairment due to bilateral knee pain.  In this case, as shown above, any functional impairment is contemplated in the applicable rating criteria.  There are no other ratable symptoms stemming from the disabilities.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Throughout the rating period prior to March 31, 2015, a disability evaluation in excess of 10 percent for post-operative residuals of left medial meniscectomy with chondromalacia, based on symptoms equivalent of slight knee impairment, is denied.

Throughout the rating period prior to March 31, 2015, a separate 20 percent, but no higher, evaluation for post-operative residuals of left medial meniscectomy with chondromalacia is granted, subject to the regulations governing the award of monetary benefits.

A disability evaluation in excess of 10 percent for chondromalacia of the right knee is denied.

A separate 10 percent evaluation for right knee chondromalacia (limitation of flexion) is granted subject to the regulations governing the award of monetary benefits. .


REMAND

Post-Operative Residuals of Left Medial Meniscectomy with
Chondromalacia, Status-Post Total Knee Replacement,
For the Period since March 31, 2015

In February 2016, the Veteran testified that he recently underwent a left total knee replacement.

The rating schedule treats total knee replacements differently than other knee disabilities.  Specifically, the criteria are found in 38 C.F.R. § 4.71a, Diagnostic Code 5055, knee replacement.  When there is a prosthetic replacement of the knee joint, a 100 percent rating is warranted for one year following implantation of prosthesis.  Residuals are rated thereafter at the 30 or 60 percent level.   

As noted above, in March 2016, the Veteran submitted additional evidence to the Board.  Under the provisions of 38 C.F.R. § 20.1304(c), evidence received at the Board must be returned to the AOJ for initial consideration, unless the Veteran waives his right to have the evidence initially considered by the AOJ.  38 C.F.R. § 20.1304 (2015).  In this case, a waiver was neither submitted with the evidence nor declared orally at the hearing.  

Under these circumstances, the applicable rating criteria in Diagnostic Code 5055 must be applied in the first instance by the AOJ.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA treatment records, from November 2014 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran an appropriate VA examination, for evaluation of the service-connected post-operative residuals of left medial meniscectomy with chondromalacia, status-post total knee replacement.  All appropriate tests should be conducted.

The examiner should render specific findings as to the extent to which the Veteran experiences current residuals of the left total knee replacement surgery.  The examiner should provide a thorough description of the residuals of left knee disability, including the Veteran's report of symptoms; and clinical findings including observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement, and other functional limitations, if any. 

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or VA's Appeals Management Center (AMC); however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


